NUMBER 13-12-00741-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                     IN THE INTEREST OF J.L.G., A CHILD


                    On appeal from the 156th District Court
                        of San Patricio County, Texas.


                           MEMORANDUM OPINION
                Before Justices Rodriguez, Garza, and Perkes
                  Memorandum Opinion by Justice Perkes

       Appellant, I.G., appeals from a trial court judgment terminating his parental rights

to his daughter, J.L.G.     The case was tried to a jury which found appellant:            (1)

knowingly placed or knowingly allowed the child to remain in conditions or surroundings

which endanger the physical or emotional well-being of the child; (2) engaged in conduct

or knowingly placed the child with persons who engaged in conduct which endangers the

physical or emotional well-being of the child; (3) failed to comply with provisions of a court

order that specifically established the actions necessary for the parent to obtain the return

of the child who has been in the permanent or temporary managing conservatorship of
the Department of Protective and Regulatory Services for not less than nine months as a

result of the child’s removal from the parent; (4) has been convicted or has been placed

on community supervision, including deferred adjudication community supervision, for

being criminally responsible for the death or serious injury of a child or adjudicated for

conduct that caused the death or serious injury of a child and that would constitute a

violation of section 22.011 of the penal code; and (5) knowingly engaged in criminal

conduct that resulted in the parent’s conviction of an offense and confinement or

imprisonment and inability to care for the child for not less than two years from the date of

the filing of the petition. The jury also found that termination of appellant’s parental rights

would be in the child’s best interest. The trial court’s termination order reflects each of

these reasons for termination. We affirm.

                                    I. ANDERS BRIEF

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), the court-appointed

attorney for appellant filed a brief and motion to withdraw with this Court, stating that his

review of the record yielded no grounds of error upon which an appeal can be predicated.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation

demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

The Anders procedures are applicable to an appeal from the termination of parental rights

                                              2
when an appointed attorney concludes that there are no non-frivolous issues to assert on

appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no

pet.). Appellant’s attorney has so concluded.

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978), appellant’s attorney carefully discussed why, under controlling authority,

there are no reversible errors in the trial court’s judgment. The attorney informed this

Court that he (1) examined the record and found no arguable grounds to advance on

appeal; (2) served copies of his brief and motion to withdraw on appellant; and

(3) informed appellant of his right to review the record and to file a pro se response. See

Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252
S.W.3d at 409 n.23. More than an adequate period of time has passed. Appellant has

not filed a pro se response. See In re Schulman, 252 S.W.3d at 409.

                                II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We reviewed the entire record and counsel’s brief, and found nothing that

would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–28

(Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion

that it considered the issues raised in the briefs and reviewed the record for reversible

error but found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509. There is no reversible error in the

record. Accordingly, the judgment of the trial court is affirmed.



                                            3
                                     III. MOTION TO WITHDRAW

        In accordance with Anders, appellant’s attorney asked this Court for permission to

withdraw as counsel for appellant.                See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (“If an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant.                    To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, the attorney is

ordered to send a copy of this opinion and this Court’s judgment to appellant and to

advise him of his right to file a petition for review.1 See TEX. R. APP. P. 48.4; see also In

re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim.

App. 2006).

                                                                GREGORY T. PERKES
                                                                Justice

Delivered and filed the
14th day of March, 2013.




        1
            No substitute counsel will be appointed. Should appellant wish to seek further review of this
case by the Supreme Court of Texas, he must either retain an attorney to file a petition for review or file a
pro se petition for review. Any petition for review must be filed within forty-five days after the date of either
this opinion or the last ruling by this Court on all timely filed motions for rehearing or en banc
reconsideration. 53.7(a). Any petition for review must comply with the requirements of rule 53.2 of the
Texas Rules of Appellate Procedure. See id. at R. 53.2.



                                                       4